Citation Nr: 0822911	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  03-23 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a stomach disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1995 to July 
1999.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the veteran's claim.  
The veteran testified at a hearing in May 2008 before the 
undersigned Acting Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The veteran was afforded a VA examination for his stomach 
disorder in October 2001.  At that time, the examiner stated 
that the veteran's stomach disorder was not related to the 
veteran's "stay in Saudi Arabia" but did not address the 
veteran's contention that his stomach disorder is related to 
anthrax vaccinations.  Service medical records show the 
veteran was given three anthrax shots in February and March 
1999.  A new VA examination is needed.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (VA must provide a medical 
examination when it is necessary to decide the claim).

At his May 2007 hearing the veteran stated that he had 
received continuous treatment since 1999 for his stomach 
disorder from Dr. Stokes of the Southwestern Endoscopy Center 
and from the Uniontown Hospital.  The records of Dr. Stokes 
which are currently associated with the claims file are only 
from September 2004 forward.  The records of Uniontown 
Hospital which are currently associated with the claims file 
are only from July 2001 forward.  Attempts must be made to 
locate the records of Dr. Stokes and the records from 
Uniontown hospital from 1999 forward.

The veteran has not received Veterans Claims Assistance Act 
of 2000 (VCAA) notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) specific to the claim for service 
connection for a stomach disorder.  Such notice must be 
provided.

Accordingly, the case is REMANDED for the following action:

1.  Additional VCAA notice must be 
provided to the veteran, including a 
description of the provisions of the 
VCAA, notice of the evidence required 
to substantiate his stomach claim, and 
notice of his responsibilities and VA's 
responsibilities in developing the 
evidence-to include what evidence he 
is responsible to obtain and what 
evidence VA will obtain.  

2.  Dr. Stokes' treatment records from 
1999 to the present should be 
associated with the claims file.  
Evidence of attempts to obtain these 
records should also be associated with 
the claims file.

3.  The Uniontown Hospital treatment 
records from 1999 to the present should 
be associated with the claims file.  
Evidence of attempts to obtain these 
records should also be associated with 
the claims file.

4.  Thereafter, the veteran should be 
accorded a pertinent VA examination to 
determine the nature, extent, and 
etiology of any diagnosed stomach 
disorder that he may have.  The claims 
file must be made available to the 
examiner.  All necessary testing should 
be completed.  

The examiner should offer an opinion as 
to whether the veteran's current 
stomach disorder is at least as likely 
as not related to anthrax vaccinations 
the veteran received in service.  The 
term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against causation.

5.  After completing the above action, 
the claim should be readjudicated.  If 
the claim remains denied, a supplemental 
statement of the case should be provided 
to the veteran and his representative.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
Theresa M. Catino
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

